﻿Allow me, Sir, to add my congratulations to all those already extended to you on the occasion of your election as President of the General Assembly at its thirty-ninth session. By unanimously entrusting that responsibility to you, the Assembly is paying a tribute to your great qualities and honouring your country, with which Tunisia maintains friendly, trusting and harmonious relations.
77.	We are sure that your authority, your competence and your vast experience of international relations will be of invaluable assistance in guiding our debates and our decisions and will thus ensure a positive outcome for our deliberations. The Tunisian delegation pledges you its full co-operation as you perform this noble mission.
78.	Allow me to take this opportunity to express our gratitude to your predecessor, Mr. Jorge Illueca, President of the Republic of Panama, for his out-standing work throughout his term of office, and particularly in its most difficult moments.
79.	I should like also to extend our warm congratulations to the Secretary-General for the tireless efforts he has been making to put an end to the conflicts which are raging in various parts of the world and for the report on the work of the Organization, a remarkably lucid and realistic report, which he recently submitted to this Assembly.
80.	Finally, I should like to welcome into our midst Brunei Darussalam, which has just become a Member of the United Nations. We rejoice at the admission of this new Member at a time when this international body particularly needs the contribution of all the nations of the world in order to take up the many challenges that face it.
81.	It is not succumbing to discouragement and to despair to emphasize the steady deterioration of the environment in which we live and the virtual inability of the international community to alter the dangerous course of events in any way. It is also disturbing to note the paralysis which is steadily gripping the United Nations in the vital sphere of the maintenance of international peace and security, for which the Organization is responsible under its Charter. Of course, we are all aware of the extent of the problems we face and of their complexity, but is this any reason for giving up hope and taking no action?
82.	Since the last session of the General Assembly, monologue has followed monologue. Tension in East- West relations, far from abating, is still dangerously present. We are caught up in a crisis. Almost everywhere we look, there is deadlock.
83.	The Soviet-United States Strategic Arms Reduction Talks, which have been suspended for months, seem unlikely to resume soon. In Europe, deployment of missiles is met with counter-deployment. The "super" arms race is resuming its diabolical course, extending to space itself. In fact, the militarization of space, which yesterday was something out of science fiction, is today a reality which adds a new dimension to the arms race and to the risks of global conflagration.
84.	Rather than being resolved, the regional conflicts besetting the countries of the third world are growing worse, becoming entrenched over the years and thereby creating intolerable situations for the peoples who have to bear them. These local conflicts are indeed running sores which threaten the peace and security of the regions in question, thus opening the way for foreign intervention and super-Power rivalry.
85.	At a time when the two super-Powers seem disposed to consult one another about these conflicts, let us hope that they will remember that the parties to a conflict are those most concerned and that any solution which does not take their interests into account, or which is achieved at their expense or without their participation, is bound to fail in the long run. Past and present history abounds in lessons to this effect.
86.	The situation in two non-aligned countries, Afghanistan and Kampuchea, has for several years now, unfortunately, provided us with a graphic illustration of this state of affairs. In this connection, Tunisia reaffirms its support for the search for any solution which would guarantee the independence, neutrality and freedom of choice of those two countries, in accordance with the relevant United Nations resolutions, which call for the withdrawal of all foreign troops and an end to all interference in their internal affairs.
87.	The Palestinian people, whether living under Israeli tyranny in the occupied territories or in their Diaspora, are distressed to see the chances of peace receding daily. The hope of some Palestinians for a change of Government in Israel that would bring about a more flexible policy has yet to materialize. In fact, we have seen the legalization of Fascist and racist movements known for their excessive demands on the populations of the occupied territories. Those extremist movements today proclaim openly their intention of expelling the Arab inhabitants from the territories where their ancestors dwelt for centuries.
88.	Is it conceivable that a State Member of the United Nations should be able, through the oppression and exclusion of a section of its population which it regards as second-class citizens, to appropriate their land and their property?
89.	If every peace initiative has come up against Israel's implacable intransigence, this is because over the years that country has been able to count on substantial economic and military aid, as well as unreserved diplomatic support, from its allies—factors which have reinforced it in its attitude.
90.	If Tel Aviv is opposed to any just and lasting settlement of the Palestinian question, based on the recognition of the inalienable right of the Palestinian people to self-determination and to create their own State, in accordance with United Nations resolutions, it is because such a solution is incompatible with the expansionist concept of "Greater Israel", which Israeli leaders are implementing by rapidly building settlements in order to create an irreversible situation.
91.	Rejection of a Palestinian State, refusal to negotiate with the PLO, refusal to return to the borders of 1967, refusal to put a freeze on settlements, refusal to accept any initiative for a peaceful settlement no matter whence it comes, including the plan proposed by President Reagan of the United States-—this is neither more nor less than the programme of the Israeli Government.
92.	Since 1967, more than a third of the land in the West Bank has come under the control of the occupying authorities, to which must be added the seizure of water resources, the population's use of which is subject to Draconian restrictions.
93.	This is the face of Israeli expansionism, which is today the main obstacle to the advent of genuine peace in the region. Is it conceivable that a State Member of the United Nations should be able to continue to flout international legality with complete impunity? What we have here is a paradoxical situation which is contrary to ethics, international law and the very principles of the Charter of the United Nations and which undermines the credibility of the Organization.
94.	Since the signing of the Camp David accords, the prospect of settling the Palestinian problem has become increasingly remote, despite the various attempts made to secure a just and lasting peace in the region.
95.	Tunisia, for its part, while reaffirming its support for the Arab peace plan contained in the Final Declaration of the Twelfth Arab Summit Conference, adopted at Fez on 9 September 1982 believes that any effort in favour of a just and lasting peace in that region warrants consideration by the international community. It makes an urgent appeal to the United Nations, and in particular the permanent members of the Security Council, which have the right of veto and occasionally abuse it, to shoulder their responsibility to end the violence which continues to buffet this region and to contribute to a rapid resumption of the peace process, based on right and justice.
96.	In Lebanon, Israel's leaders have learned from their past mistakes no lessons for their present behaviour. The so-called "Peace in Galilee" operation having failed, they are now trying their best to isolate southern Lebanon, where the Lebanese resistance is carrying on a bitter struggle against them. This area, which represents approximately a third of Lebanese territory, has been cut off from the rest of the country, with the help of control installations, and left to the tyranny of the Israeli military administration. What is more, Israel is now putting into effect a plan to divert the waters of Lebanon's rivers for its own use, in defiance of the rules of international law.
97.	The international community must do all it can to put an end to Israeli interference in Lebanon's affairs; it must call on Israel to withdraw its army immediately from southern Lebanon, in conformity with Security Council resolutions 508 (1982) and 509 (1982).
98.	In solidarity with that fraternal country, Tunisia reaffirms its full support for Lebanon's territorial integrity and independence. It pledges its support for all the efforts that country is making to bring about the indispensable national reconciliation which is the best guarantee of its security and stability.
99.	The armed conflict between Iraq and Iran, two neighbouring countries, has been raging for four years now, causing the loss of countless lives and the destruction of the economic potential of both countries. It is high time that this fratricidal war was ended, especially since Iraq has agreed to an immediate cease-fire, under United Nations supervision, and to embark on the path to a peaceful settlement of the dispute in accordance with the principles of international law and the relevant resolutions of the United Nations and other organizations.
100.	The continuance of this war, which threatens to envelop the whole of the troubled region, brings the threat of internationalization of the conflict closer. Hence the urgent need to halt this dangerous process and to resume efforts to make the parties to the conflict commit themselves to solving their dispute around the table, either directly within the framework of the United Nations or through mediation.
101.	Africa, which is beset by development problems compounded by climatic phenomena such as drought and desertification and where broad sectors of the population still suffer from malnutrition and disease despite the continent's tremendous potential wealth, aspires to a climate of peace and stability in order to be able to devote all its energies to developing its resources and promoting the well-being of its peoples. Conflicts persist, however, sometimes fuelled by East-West rivalry.
102.	The recent developments in southern Africa raise questions and arouse certain misgivings. Although we understand their motivation, this should not be a reason for relaxing the constant, vigilant efforts undertaken at the international and regional levels by the United Nations and the OAU to bring about the liberation of Namibia and the eradication of apartheid. Nor should it be a reason for undermining the just struggle of the national liberation movements, for which Tunisia reaffirms its full support.
103.	In the case of Namibia, Tunisia reaffirms its support for the efforts being made within the United Nations to ensure the implementation of Security Council resolution 435 (1978), which remains the corner-stone of any just and lasting settlement of this question. The delaying tactics used and the arbitrary pre-conditions set by Pretoria to impede that country's accession to independence cannot deceive anyone or prevent the inevitable liberation of the Namibian people.
104.	We believe it is necessary, therefore, that a final date be set for Namibia's independence. As for the sham elections to which Pretoria resorted, the people concerned reserved for them the fate they deserved, despite the bloody repression to which they continue to be subjected.
105.	Nearer to us, there has been no progress in the situation in Western Sahara, which constitutes a source of uncertainty and instability in the region. Tunisia, which has repeatedly expressed its concern at the stalemate on this question, urgently appeals for a peaceful and lasting solution, in accordance with the resolutions of the OAU.
106.	Tunisia would like to see a lasting solution to this question. It remains convinced that such a solution would make a positive contribution towards bringing peace and stability to our region and, above all, opening the way for the building of the Greater Maghreb, which is a historic aspiration of our peoples.
107.	It might be useful to recall here what I stated before the Assembly last year, at the thirty-eighth session, regarding the essential principles on which Tunisia has based its policy for joint action by the Maghreb countries. Those principles are none other than mutual trust, good-neighbourliness, non-interference in the internal affairs of others, mutual consultation on questions of common interest and the promotion of our co-operation on a sound and careful basis far removed from the politics of axes and alliances. This is the spirit of the treaty of concord and brotherhood concluded between Tunisia, Algeria and Mauritania, which we see as a basis for firm ties governing relations among all the countries of the Maghreb without exception. Tunisia welcomes the positive results achieved by this judicious approach and is optimistic as to its future prospects. It remains convinced that concord, harmony and a communion of effort to ensure progress, development and prosperity will in the long run surmount short-term obstacles and divisions; such is the wish of our peoples; such is the course of history.
108.	As for the recent developments in the situation in Chad, Tunisia, which has always advocated a peaceful solution of the problems of that sister country, free from all outside interference and in accordance with the principles of international law and the Charter of the Organization of African Unity, welcomes the agreement reached between the Libyan Arab Jamahiriya and France on the withdrawal of their respective forces from the territory of Chad. We hope that this initiative will contribute to the national reconciliation of the Chadian people and to the rebuilding of their country in unity, brotherhood and peace.
109.	The economic situation of the countries of the third world remains uncertain and continues to cause us grave concern. Some, however, seem to be more concerned at the admittedly excessive indebtedness of the countries of the South than at the tremendous difficulties which most of those countries are now facing. It is obvious that the external debt problem would not have reached such proportions if the debt- servicing ratios had not increased dramatically as a result of the steady deterioration in terms of trade, the contraction of export markets—caused, it must be said, by protectionist measures—and the upward spiral of interest rates, which is due particularly to the fact that this debt is expressed mainly in terms of United States dollars.
110.	While the developing countries grapple with insoluble financial problems as a result of this debt foreign assistance levels have not risen since 1980. We are prompted to fear a breakdown in the process of international co-operation, which would threaten the financing of the long-term growth of many third- world countries. In fact, the IDA is facing serious financing difficulties. The North-South dialogue is becoming more and more like a plea by the industrialized countries in their own defence than a constructive exchange of views among partners concerned at trends in the world economy. The third-world countries feel very strongly that relations of power continue to impose their law on the international economy. There is no easy solution—that is clear— but calls for realism and patience must not serve as an alibi to cover up the dangerous disparities in international economic relations.
111.	Although there has been a slight resumption of growth in some industrialized countries, a development that we welcome, we believe that a lasting recovery in the world economy depends on a bold policy of development assistance.
112.	It is encouraging to note that some Western European industrialized countries, notably Norway, the Netherlands, Sweden and Denmark, devote more than 0.7 per cent of their gross domestic product to development assistance.
113.	At a time when annual development assistance has remained unchanged since the beginning of this decade at a total volume of $33.6 billion, the military budgets of the main industrial Powers are growing significantly. When one knows that a million dollars a minute is spent on weapons throughout the world, one realizes the extent of this financial haemorrhage in the name of a security which still remains precarious. We might wonder what the point of such sacrifices is if they do not bring increased security for those who bear their weight, especially since the increase in the number of nuclear weapons poses a threat of unprecedented seriousness to the survival of mankind. The security of our planet is not limited to the search for a strategic arms balance; it also has an economic and social dimension which is vitally important to all peoples.
114.	Thus, concerted action consistently to reduce military spending and the allocation of the resources transferred to development assistance would do more to ensure security in the world than the most sophisticated weapons. Finally, this revival of the arms race is the detriment of development today places the third world in a kind of "armed peace" which is prejudicial to understanding and international co-operation.
115.	The African countries, which are facing considerable economic difficulties, are suffering more than others from this dramatic state of affairs in our world. The initiative taken recently by the Secretary- General to provide assistance to the worst affected African countries is proof of the gravity of the economic problems affecting our continent and has also helped to make world public opinion aware of the grave situation in the African countries and the sufferings of millions of African men, women and children.
116.	We hope that the efforts made and the measures taken will not be limited to the immediate and urgent problems but will extend to the solving of structural and future problems obstructing the development of the African continent.
117.	As long as the problems of the third world continue to be viewed through the distorting lens of East-West rivalry or understood in terms of strategy, there is absolutely no likelihood of a satisfactory settlement. Quite the opposite is likely. These problems must be dealt with through an increase in international co-operation, which presupposes a global political vision based on solidarity and the need for interdependence which nations would genuinely have to assume. That is why we need to see an improvement in the international climate.
118.	We do not believe in the inevitability of permanent confrontation. If detente is on the wane, that is because it was confined to Europe, whereas zones of tension and conflict persist in other regions of the world.
119.	For all its imperfections, the United Nations remains the best framework for resuming the dialogue with a view to reconciling points of view and injecting the necessary minimum of understanding into international relations. Peace is an irresistible aspiration of all peoples. However, it can be established on a lasting basis only if there is the broadest possible consensus implying justice and the freedom of choice of peoples.
